DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 09/14/2021.
Claims Rejection 35USC101 are withdrawn based on Applicant’s Amendment filed 09/14/2021. It is noted that according to Applicant’s Specification [0064] “… Computer storage media does not comprise signals per se.”
Applicant cancelled Claims 6, 10 and 14-20.

Allowable Subject Matter
Claims 1-5, 7-9 and 11-13 allowed that are renumbered as 1-11.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts Sadri (U.S. Patent No. 9,953,058), Flor (Pub. No. US2011/0320498), Frieden et al (Pub. No. US2014/0136543), Schnall-Levn et al (Pub. No. US2016/0203196), and/or Givargis (U.S. Patent No. 10,216,627) are generally directed to various aspects of querying searchable tree structure, ternary tree structure processing. However, none of the cited references teaches or suggests, alone or in combination, the claimed invention as recited in independent 1 and similar claim 7. The dependent claims being definite, further limiting and fully enabled by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163